DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 6, 2021 for the patent application 15/942,401 originally filed on March 30, 2018. Claims 1, 4-7, 9, 11, 12, 14, and 16-19 are amended. Claims 1-21 remain pending. The first office action of July 30, 2020, the second office action of December 1, 2020, and the third office action of May 7, 2021 are fully incorporated by reference into this non-final office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments to the claims are sufficient to overcome the outstanding 35 USC 112(a) rejection. However, new 35 USC 112 rejections are applied in this office action, as set forth below.

Claim Objections
Claims 1, 8, 9, 13, 14, 20, and 21 are objected to because the limitations contain hyphens which makes the claims difficult to examine. For the purpose of examination, the Examiner will reasonably interpret the claim limitations without the hyphens. Appropriate correction is required. Claims 2-8 are also objected to based on their respective dependencies to claim 1. Claims 10-13 and 21 are also Claims 15-20 are also objected to based on their respective dependencies to claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2-8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2, and a substantially similar limitation in claims 3-8, recites the limitation “The computer readable storage medium.” The limitation “A non-transitory computer readable storage medium,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “The non-transitory computer readable storage medium”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 2-8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 4 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 3. Claim 6 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 5.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a non-transitory computer readable storage medium” (i.e. a machine), claim 9 is directed to “an interactive computer simulation system” (i.e. a machine), and claim 14 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “training assessment,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “training a user in an interactive computer simulation in the performance of a task through a flight training activity, the flight training activity comprising a defined flight trajectory according to a predefined pattern, the interactive computer simulation simulating a virtual aircraft, the method comprising: providing a physical interface for the user to control the virtual aircraft in the interactive computer simulation during the flight training activity comprising a plurality of standard operating procedures, each of the standard operating procedures to be performed at a respective one of a plurality of stages of the flight training activity and defined at different points of the defined flight trajectory; receiving a plurality of performance metric datasets related to the virtual aircraft being simulated, the plurality of performance metric datasets representing results of the interactions between the user and the tangible instrument module during execution of the interactive computer simulation; and during execution of the interactive computer simulation: detecting, in the plurality of performance metric datasets, an actual maneuver performed with the virtual aircraft resulting from the user interacting during the flight training activity, wherein the actual maneuver is detected at one of said different points of the defined flight trajectory; identifying a standard operating procedure defined at the one of said different points of the defined flight trajectory from the plurality of standard operating procedures to be performed for the flight training activity from the detected actual maneuver performed with the virtual aircraft by the user; and displaying, in real-time upon identification of the standard operating procedure, information related to the identified standard operating procedure in the interactive computer simulation.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an interactive computer simulation station” and “a tangible instrument module,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “training assessment,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “an interactive computer simulation station” and “a tangible instrument module,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-8, 10-13, and 15-21 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-8, 10-13, and 15-21 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 9, and 14.
Therefore, claims 1-21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 9, 11-14, 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fucke et al. (hereinafter “Fucke,” US 2016/0358498) in view of Baranov et al. (hereinafter “Baranov,” US 2006/0216674).
Regarding claim 1 (Currently Amended), and substantially similar limitations in claims 9 (Currently Amended), 14 (Currently Amended), and 21 (Previously Presented), Fucke discloses a non-transitory computer readable storage medium having instructions stored therein which when executed by a processor of a computer system configure the computer system to perform a method of training a user in an interactive computer simulation in the performance of a flight training activity (Fucke Abstract, “A method for training flight crew in a flight simulator”; also Fucke [0015], “a computer program is provided that, when executed on a computer, causes the computer to implement the method previously described… the aforementioned computer program is stored in a non-transitory tangible computer-readable storage medium”), the flight training activity comprising a defined flight trajectory according to a predefined pattern (Fucke [0004], “The flight crews are expected to adopt different strategies in response to different conditions and situations within each phase of flight. Each strategy calls for specific patterns, actions and behaviors when facing specific situations during execution of the training session.”), …, the method comprising:
controlling, according to input from the tangible instrument module  [Baranov, addressed below], the virtual aircraft in the interactive computer simulation during the flight training activity comprising a plurality of standard operating procedures, each of the standard operating procedures to be performed at a respective one of a plurality of stages of the flight training activity and defined at different points of the defined flight trajectory (Fucke [0004], “The flight crews are expected to adopt different strategies in response to different conditions and situations within each phase of flight. Each strategy calls for specific patterns, actions and behaviors when facing specific situations during execution of the training session”);
The student pilot can then be evaluated objectively, and to a large degree automatically, based on the DFCP metrics stored within the database. In order to pass each one of the DFCPs associated to the selected flight events, the pilot must perform the expected actions described in those DFCPs”); and
during execution of the interactive computer simulation: 
detecting, in the plurality of performance metric datasets, an actual maneuver performed with the virtual aircraft resulting from the user interacting with the tangible instrument module [Baranov, addressed below] during the flight training activity, wherein the actual maneuver is detected at one of said different points of the defined flight trajectory (Fucke [0016], “running the training session in the flight simulator with at least one student; gathering student data based on student actions during the training session,” the actual maneuver equivalent to student actions during the training session);
identifying a standard operating procedure defined at the one of said different points of the defined flight trajectory from the plurality of standard operating procedures to be performed for the flight training activity from the detected actual maneuver performed with the virtual aircraft by the user (Fucke [0031], “The student pilot can then be evaluated objectively, and to a large degree automatically, based on the DFCP metrics stored within the database. In order to pass each one of the DFCPs associated to the selected flight events, the pilot must perform the expected actions described in those DFCPs,” expected actions are standard operating procedures); and
providing, in real-time upon identification of the standard operating procedure, information related to the identified standard operating procedure for display in the interactive computer simulation (Fucke [0032], “Based on a pass/no pass condition stored within the flight event, which is compared against the obtained comparison results (step 10), the flight crew is automatically scored (step 11) against the entirety of skills trained during simulation of the flight event. In a particular embodiment, when several skills are to be evaluated simultaneously, the method may return a score for each one of the evaluated skills.”).
Fucke does not explicitly teach every limitation of the interactive computer simulation simulating a virtual aircraft in an interactive computer simulation station comprising a tangible instrument module providing a physical interface for the user.
However, Baranov discloses the interactive computer simulation simulating a virtual aircraft in an interactive computer simulation station comprising a tangible instrument module providing a physical interface for the user (Baranov [0004], “The integrated aircraft simulator is well known (ibid., pp 28-31), which contains a cabin for the crew with cockpit panels equipped with simulators of necessary standard instruments”; also Baranov [0007], “The unified multifunctional aircraft simulator is well known (RU, 2087037, C1)… The simulator calculating system imitates… presentation of flight information on the instrument panel”).
Baranov is analogous to Fucke, as both are drawn to the art of flight simulation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Fucke, to include the interactive computer simulation simulating a virtual aircraft in an interactive computer simulation station comprising a tangible instrument module providing a physical interface for the user, as taught by Baranov, since combining the well-known prior art elements of Baranov with Fucke would yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claims 3 (Previously Presented) and 4 (Currently Amended), and substantially similar limitations in claims 11 (Currently Amended), 16 (Currently Amended), and 17 (Currently Amended), Fucke in view of Baranov discloses that the method further comprises receiving a scorecard In order to pass each one of the DFCPs associated to the selected flight events, the pilot must perform the expected actions described in those DFCPs. Each flight event comprises at least one DFCP item, and each DFCP has at least one competency to be trained associated to it… the flight crew is automatically scored (step 11) against the entirety of skills trained during simulation of the flight event. In a particular embodiment, when several skills are to be evaluated simultaneously, the method may return a score for each one of the evaluated skills. The obtained score is then the number of DFCPs that were passed (for a certain flight event or the whole training session) by the pilot.”).
Regarding claim 5 (Currently Amended) and claim 6 (Currently Amended), and substantially similar limitations in claims 12 (Currently Amended) and 18 (Currently Amended), Fucke in view of Baranov discloses that the plurality of performance metric datasets related to the virtual aircraft being simulated is used to provide a grading scorecard for the identified standard operating procedure, wherein the information related to the standard operating procedure comprises the grading scorecard for the identified standard operating procedure (Fucke [0031-0032], “The student pilot can then be evaluated objectively, and to a large degree automatically, based on the DFCP metrics stored within the database. In order to pass each one of the DFCPs associated to the selected flight events, the pilot must perform the expected actions described in those DFCPs. Each flight event comprises at least one DFCP item, and each DFCP has at least one competency to be trained associated to it… the flight crew is automatically scored (step 11) against the entirety of skills trained during simulation of the flight event. In a particular embodiment, when several skills are to be evaluated simultaneously, the method may return a score for each one of the evaluated skills. The obtained score is then the number of DFCPs that were passed (for a certain flight event or the whole training session) by the pilot.”).
Regarding claim 8 (Previously Presented), and substantially similar limitations in claims 13 (Previously Presented) and 20 (Previously Presented), Fucke in view of Baranov discloses that the method further comprises: 
receiving a plurality of expected maneuvers of the virtual aircraft during the flight training activity, the plurality of expected maneuvers comprising a plurality of expected individual maneuvers expected and one or more nested maneuvers formed by more than one individual maneuvers from the plurality of expected individual maneuvers (Fucke Abstract, “each flight event has desired flight crew performance (DFCP) data that comprise user data associated with expected user actions”; also Fucke [0031], “In order to pass each one of the DFCPs associated to the selected flight events, the pilot must perform the expected actions described in those DFCPs”; also Fucke [0039], “a branching scenario session may also be designed where, based on the flight crew performance, the scenario can dynamically follow different paths, creating a more personalized training. For this branching scenario session, the method automatically shows possible or required follow-up elements,” a scenario that dynamically follows different paths for action is analogous to a plurality of nested maneuvers); 
computing the plurality of performance metric datasets to identify actual maneuvers of the virtual aircraft during the flight training activity (Fucke [0031], “The student pilot can then be evaluated objectively, and to a large degree automatically, based on the DFCP metrics stored within the database”); 
identifying and grading one or more actual nested maneuvers against corresponding ones of the expected nested maneuvers (Fucke [0032], “the flight crew is automatically scored (step 11) against the entirety of skills trained during simulation of the flight event. In a particular embodiment, when several skills are to be evaluated simultaneously, the method may return a score for each one of the evaluated skills. The obtained score is then the number of DFCPs that were passed (for a certain flight event or the whole training session) by the pilot”); and 
At the end of the method, the corresponding summarized scores for each one of the trained skills are returned in a report”).

Claims 2, 7, 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fucke in view of Baranov, and in further view of Mendro et al. (hereinafter “Mendro,” 2016/0117946).
Regarding claim 2 (Previously Presented), and substantially similar limitations in claims 10 (Previously Presented), and 15 (Previously Presented), Fucke in view of Baranov discloses determining, …, a plurality of performance metric values in relation to the flight training activity performed by the user in the interactive computer simulation, the interactive computer simulation simulating the virtual aircraft comprising a plurality of dynamic subsystems (Fucke [0031], “The student pilot can then be evaluated objectively, and to a large degree automatically, based on the DFCP metrics stored within the database. In order to pass each one of the DFCPs associated to the selected flight events, the pilot must perform the expected actions described in those DFCPs”).
Fucke in view of Baranov does not explicitly teach a simulation mapping system… wherein the plurality of performance metric datasets is provided by the simulation mapping system.
However, Mendro discloses a simulation mapping system… wherein the plurality of performance metric datasets is provided by the simulation mapping system (Mendro [0074], “viewer server computer 318 may display a map identifying the location of different objects including live and simulation objects. Further, viewer server computer 318 also may display results from weapons fire or other events”; also Mendro [0121], “Map mode 618 allows radar system 616 to monitor a particular area based on the position data for the selected simulation object”).

Regarding claim 7 (Currently Amended), and substantially similar limitations in claim 19 (Currently Amended), Fucke in view of Baranov does not explicitly teach that the detected actual maneuver is logged for post-activity debriefing.
However, Mendro discloses that the detected actual maneuver is logged for post-activity debriefing (Mendro [0074], “viewer server computer 318 also may display results from weapons fire or other events. Viewer server computer 318 may be used during the training session to view events as they occur. Additionally, viewer server computer 318 may be used to provide a debriefing and analysis of the training session after the training session has completed”; also Mendro [0131-0132], “during the flying of the mission, different scenarios may be repeated and rerun until desired results are obtained or until fuel becomes low… Thereafter, mission debriefing is performed”).
Mendro is analogous to Fucke in view of Baranov, as both are drawn to the art of flight simulation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Fucke in view of Baranov, to include that the detected actual maneuver is logged for post-activity debriefing, as taught by Mendro, because it combines prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection under 35 USC 112 has been withdrawn.  However, upon further consideration, a new grounds of rejection are made supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Soodeen et al. (US 2009/0246741) Modular flight control structure
Gelinske et al. (US 2011/0171612) Synchronized video and synthetic visualization system and method
Gauthier et al. (US 2017/0287358) Method and systems for updating a remote repository based on data-types
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SA/               Examiner, Art Unit 3715          

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715